                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

AMBER REINECK HOUSE,
COURTNEY ATSALAKIS, and
FAIR HOUSING CENTER OF
SOUTHEAST & MID MICHIGAN, INC.

                                                             Case No. 5:20-cv-10203
                   Plaintiff,                                Hon. Paul D. Borman
-v-

CITY OF HOWELL, MICHIGAN,
NICK PROCTOR, individually and n
his official capacity as Mayor of the
City of Howell, Michigan, and
TIM SCHMITT, individually and in his
official capacity as Community Development
Director of the City of Howell, Michigan,

                   Defendants.


                                 DEFENDANTS’ WITNESS LIST

           Defendants, CITY OF HOWELL, NICK PROCTOR, and TIM SCHMITT,

by         and     through      their   counsel,   ROSATI,     SCHULTZ,     JOPPICH   &

AMTSBUECHLER, P.C. submit the following list of witnesses who may be called

to testify at the trial of the above-entitled cause of action:

      1.         Timothy Schmitt, Howell Community Development Director, 611 East

Grand River Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich &

Amtsbuechler, P.C.
   2.    Nick Proctor, Mayor, City of Howell, 611 East Grand River Avenue,

Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   3.    Ervin Suida, Past Interim City Manager, City of Howell, 611 East Grand

River Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler,

P.C.

   4.    Jane Cartwright, City Clerk, City of Howell, 611 East Grand River

Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   5.    Shea Charles, former City Manager, c/o Rosati, Schultz, Joppich &

Amtsbuechler, P.C.

   6.    Paul DeBuff, City Manager, City of Howell, 611 East Grand River

Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   7.    Ashley Winstead, Assessor, City of Howell, 611 East Grand River

Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   8.    Jeff Schafer, Inspector, City of Howell, 611 East Grand River Avenue,

Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   9.    Michael J. Murphy, Livingston County Sheriff, 150 S. Highlander Way,

Howell, MI 48843.

   10.   Current and former members of the City of Howell Planning Commission,

City of Howell, 611 East Grand River Avenue, Howell, MI 48843, c/o Rosati,

Schultz, Joppich & Amtsbuechler, P.C. The City asserts that discovery into the

                                       2
motives behind or reasons for the decisions of the Commission or the individual

Commissioners is legally irrelevant, and it reserves the right to assert privilege and

seek a protective order prohibiting or limiting discovery or testimony pertaining to

these individuals.

   11.   Current and former members of the Howell City Council, 611 East Grand

River Avenue, Howell, MI 48843, c/o Rosati, Schultz, Joppich & Amtsbuechler,

P.C. The City asserts that discovery into the motives behind or reasons for the

decisions of the Council or the individual Council members is legally irrelevant, and

it reserves the right to assert privilege and seek a protective order prohibiting or

limiting discovery or testimony pertaining to these individuals.

   12.   Richard Carlisle and/or John Enos, Carlisle/Wortman Associates, 117 N.

First Street, Suite 70, Ann Arbor, MI 48104, c/o Rosati, Schultz, Joppich &

Amtsbuechler, P.C.: City Planner and planning/zoning expert.

   13.   Rod Arroyo (and/or other representatives) of Giffels Webster, planning

and zoning expert, 28 West Adams, Suite 1200, Detroit, MI 48226, c/o Rosati,

Schultz, Joppich & Amtsbuechler, P.C.

   14.   Gerald Fisher, planning and zoning expert, c/o Rosati, Schultz, Joppich &

Amtsbuechler, P.C.




                                          3
   15.   Patrick O’Keefe and Sue Koss of O’Keefe Associates (and/or other

representatives), damages/economic experts, 2 Lone Pine Rd, Bloomfield Hills, MI

48304, c/o Rosati, Schultz, Joppich & Amtsbuechler, P.C.

   16.   Representative(s), Michigan State Housing Development Authority, 735

E. Michigan Ave., Lansing, MI 48909.

   17.   Representative(s), Community Catalysts, 4337 E. Grand River Ave. #175,

Howell, MI 48843.

   18.   Courtney Atsalakis, Plaintiff, c/o Plaintiffs’ counsel.

   19.   Representative(s) of Amber Reineck House, Plaintiff, c/o Plaintiffs’

counsel, including but not limited to Courtney Atsalakis, Deanna Delvin, and Becky

Mayo.

   20.   Representative(s) of Fair Housing Center of Southeast Michigan, c/o

Plaintiffs’ counsel, including but not limited to Pam Kisch.

   21.   Representative(s) of Home of New Vision, 3115 Professional Drive, Ann

Arbor, MI 48104, including but not limited to Glynis Anderson, Barbara Penrod,

and Jon Reiser.

   22.   Representative(s) of Community Mental Health Services of Livingston

County, 622 East Grand River Ave., Howell, MI 48843, including but not limited to

Connie Conklin.




                                          4
   23.    David E. Plunkett and/or Rick Rattner, Williams, Williams Rattner &

Plunkett, P.C., 380 North Old Woodward Avenue, Suite 300, Birmingham, MI

48009.

   24.    Jeffery W. Van Treese, CEO, Michigan Association of Recovery

Residences, Inc., Plaintiff’s expert, c/o Plaintiffs’ counsel.

   25.    Brian J. Connolly, Plaintiffs’ expert, co/o Plaintiffs’ counsel.

   26.    Daniel A. Gwinn, Gwinn Legal, PLLC, 901 Wilshire Drive, Suite 550,

Troy, MI 48084.

   27.    Steve Gronow and/or other representatives, Chestnut Home Builders and

Real Estate, 6253 Grand River Ave, Suite 700, Brighton, MI 48114.

   28.    Christy Gill, Coldwell Banker Town & Country Real Estate, 822 E. Grand

River Ave, Brighton, MI 48116.

   29.    Christopher S. Fergus and/or other representatives, Boss Engineering,

3121 E. Grand River, Howell, MI 48843.

   30.    Rebecca Hartman-Raether, United to Face Addition Michigan, 2468 Allen

Road, Ortonville, MI 48462.

   31.    Laruen Rousseau, Western Michigan University Cooley Law School, 300

South Capitol Avenue, Lansing, MI 48933.

   32.    Representatives of Families Against Narcotics, 18900 15 Mile Road,

Clinton Township, MI 48035, including but not limited to Cathy Sims-Weir.

                                           5
   33.   Jonathan Myers, 204 S. Walnut Street, Howell, MI 48843.

   34.   Kristi DeVries, 210 S. Center Street, Howell, MI 48843.

   35.   Arnie Rubin, 304 W. Washington Street, Howell, MI 48843.

   36.   Glenda Spangler, S. Walnut Street, Howell, MI 48843.

   37.   Sean Bourne, 221 W. Washington Street, Howell, MI 48843.

   38.   Amanda Myers, 204 S. Walnut Street, Howell, MI 48843.

   39.   Sean Bradley, Reporter, Livingston Daily, 323 E. Grand River Ave,

Howell, Mi 48843.

   40.   Any and all witnesses identified through discovery and investigation

including, but not limited to, answers to interrogatories, request for production of

documents and deposition testimony.

   41.   Any and all necessary rebuttal witnesses.

   42.   Any and all witnesses listed by Plaintiffs in their Initial Disclosures and

any Witness List.

   43.   All witnesses identified in public records, or in any documents produced

by either party through discovery.

   44.   Keeper of the Records for any and all entities listed in this Witness List.

   45.   All witnesses necessary to authenticate, interpret, identify, introduce,

and/or admit any and all trial exhibits, documents or things.




                                          6
   46.     Reservation. Defendant reserves the right to amend this Witness list to

included individuals identified through discovery and investigation though further

proceedings in this matter.



                               Respectfully submitted,

                               ROSATI, SCHULTZ, JOPPICH &
                               AMTSBUECHLER, P.C.

                                /s/ Matthew J. Zalewski
                               MATTHEW J. ZALEWSKI (P 72207)
                               Attorney for Defendants
                               27555 Executive Drive, Suite 250
                               Farmington Hills, MI 48331-3550
                               (248) 489-4100
DATED: February 12, 2021

                          CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was served upon

counsel of record and any unrepresented parties via the Court’s ECF System to their

respective email or First Class U.S. mail addresses disclosed on the Notice of

Electronic Filing on February 12, 2021.

                               ROSATI, SCHULTZ, JOPPICH &
                               AMTSBUECHLER, P.C.

                               /s/ Dawn Hallman
                               27555 Executive Drive, Suite 250
                               Farmington Hills, MI 48331-3550
                               (248) 489-4100


                                          7
